559 S.E.2d 794 (2002)
STATE
v.
Stanley Marion VARDIMAN.
No. 619A01.
Supreme Court of North Carolina.
January 14, 2002.
George Mason Oliver, New Bern, Jason L. Hendren, Raleigh, for Vardiman.
Patricia A. Duffy, Assistant Attorney General, Ronald L. Moore, District Attorney, for State.
Thomas F. Loflin, III, Durham, Seth H. Jaffe, Raleigh, for Academy of Trial Lawyers, ACLU of NC Legal Foundation, Inc.
Prior report: 146 N.CApp. 381, 552 S.E.2d 697.
*795 Motion by Attorney General to Dismiss Appeal has been filed and the following order entered:
"Motion Allowed by order of the Court in conference this the 14th day of January 2002."